Exhibit 10.30

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into by and
between ALAN R. STEWART (the “Executive”) and ICF INTERNATIONAL, INC. (the
“Company”), this 17th day of December, 2009 (the “Effective Date”).

WHEREAS, the Executive currently is serving the Company as its Senior Vice
President, Chief Financial Officer and Secretary; and

WHEREAS, the Executive’s efforts have contributed to the growth and success of
the Company for almost nine years; and

WHEREAS, the Company has decided to implement a program for the orderly
transition of the duties of the Chief Financial Officer for the Company upon the
Executive’s separation from service with the Company in 2010;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Executive and the Company agree as hereinafter set forth.

1. Employment. The following provisions set forth the terms of the employment of
the Executive by the Company on and after the Effective Date.

(a) From the Effective Date until the Changeover Date (as defined below), the
Executive shall continue to be employed as the Senior Vice President, Chief
Financial Officer and Secretary of the Company with an annual base salary rate
of $323,003.20. In addition, on or prior to March 15, 2010, the Executive shall
be paid 100% of his bonus for 2009. As Senior Vice President, Chief Financial
Officer and Secretary of the Company, the Executive shall have the normal
managerial responsibilities, duties and authorities of an individual serving in
such position, subject to the power of the Chief Executive Officer and/or the
Board of Directors of the Company (the “Board”) to limit or expand such
responsibilities, duties and authorities.

(b) On or before June 1, 2010, the Board intends to elect a new Chief Financial
Officer for the Company. The earlier of: (i) the date on which the new Chief
Financial Officer is elected, or (ii) June 1, 2010, shall be referred to in the
Agreement as the “Changeover Date.” In the event that the Changeover Date occurs
prior to June 1, 2010, the Executive shall continue to perform services for the
Company and assist the new Chief Financial Officer with transition matters until
the date he incurs a separation from service (as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) (his “Separation from
Service Date”). During such time period, the Executive shall perform duties on a
regular and consistent basis with the expectation that such duties will require
services to be performed no less than 20 percent of the Executive’s customary
working hours for the 36 months immediately preceding the Changeover Date. After
the Changeover Date, the Executive shall continue to receive his base salary at
the annual rate of $323,003.20 through his Separation from Service Date which
shall occur no later than June 1, 2010 and no earlier than March 31, 2010.



--------------------------------------------------------------------------------

(c) The Company shall reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties under the Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirement with respect to reporting and documentation of such
expenses; provided that reimbursement shall be made no later than 2 1/2 months
after the end of the calendar year in which such expenses were incurred.

(d) The Executive shall be deemed to have resigned without further action on his
part, effective on the Changeover Date, his position as Senior Vice President,
Chief Financial Officer and Secretary of the Company. In addition, the Executive
shall be deemed to have resigned without further action on his part, effective
on the Changeover Date, (i) from all other offices of the Company to which he
has been elected by the Board or to which he has otherwise been appointed,
(ii) from all offices of any entity that is a subsidiary of, or is otherwise
related to or affiliated with, the Company, (iii) from all administrative,
fiduciary or other positions he may hold with respect to arrangements or plan
for, of or relating to the Company or any subsidiary or other affiliate of the
Company, and (iv) from any other office or other position of any corporation,
partnership, joint venture, or other enterprise (each, an “Other Entity”)
insofar as the Executive is serving in the office or other position of the Other
Entity at the request of the Company; provided, however, that if such
resignation results in noncompliance with any statute, rule or regulation
applicable to any entity, subsidiary, other affiliate of the Company or Other
Entity, such resignation shall be effective at such time as the resignation
would be in compliance with any such statute, rule or regulation. The Company
hereby consents to and accepts such resignations.

(e) Upon his Separation from Service Date, the Executive shall receive the
severance payments and benefits set forth in the letter agreement dated
December 12, 2008, between the Executive and the Company.

(f) In the event that a “change in control” with respect to the Company (as
defined in Section 409A) occurs prior to the Executive’s Separation from Service
Date, the Executive shall receive the benefits set forth in the Severance
Protection Agreement dated December 12, 2008, between the Executive and the
Company.

2. Confidential Information. The Executive agrees that he continues to be bound
by the terms of the ICF International Employee Agreements on Ideas, Inventions,
Confidentiality, Intellectual Property and Non-Solicitation.

3. Release by the Executive. In consideration of the payments specified in
Paragraph 1 of the Agreement, the Executive, on behalf of himself, his heirs,
executors, administrators, attorneys, representatives and assigns, agrees to and
does hereby release, acquit and forever discharge from liability, the Company,
its current and former officers, attorneys, directors, agents, employees, and
the Company’s affiliates, parents and related companies (all collectively
referred to as the “Released Parties”) from any and all claims, obligations,
actions and causes of action, together with any contracts, agreements and
promises, in law or in equity, which the Executive has or may have, which are
known or may subsequently be discovered by him, arising out of acts or omissions
by the Released Parties prior to the date of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

The Executive understands that these released claims include, but are not
limited to, any and all claims and causes of action related to, connected with
or arising out of the Executive’s employment with the Company, and/or cessation
of employment with the Company.

The Executive understands that these released claims include, but are not
limited to, any and all claims of discrimination or harassment on account of
sex, race, age, sexual orientation, handicap or disability, veteran status,
national origin, retaliation or religion, and claims or causes of action based
upon any equal employment opportunity laws, or other employment laws, including
but not limited to Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. §1981, as amended; the Age Discrimination in Employment Act, as amended;
the Americans with Disabilities Act, as amended; Executive Order 11246; the
Uniformed Services Employment and Re-employment Act (“USERRA”); the Civil Rights
Act of 1991; the Rehabilitation Act of 1973; the Fair Labor Standards Act; the
Equal Pay Act; the Pregnancy Discrimination Act; the Family and Medical Leave
Act; the Worker Adjustment Retraining and Notification Act; and any other
applicable statue or local anti-discrimination, equal employment or other
employment-related statutes and ordinances.

The Executive understands that these released claims include, but are not
limited to, any and all claims under any state or local law such as Article 49B
of the Maryland Code relating to discrimination and fair practices in
employment, the Maryland Labor and Employment Law Article, the Maryland Equal
Pay Law, the Maryland Discrimination on the Basis of Medical Information Law,
the Maryland Adoption Leave Law, the Virginia Human Rights Act, the Virginia
Equal Pay Act, the Virginians with Disabilities Act, Virginia laws relating to
genetic testing and AIDS testing, the District of Columbia Human Rights Act of
1977 and the District of Columbia law relating to rights of the blind and
physically disabled.

The Executive understands that these released claims include, but are not
limited to, claims from breach of any contract, agreement or promises made prior
to the Effective Date; claims for wrongful termination of any type; breach of
express or implied covenant of good faith and fair dealing; promissory estoppel;
equitable estoppel; detrimental reliance; quasi-contract; intentional or
negligent infliction of emotional distress; intentional or negligent
misrepresentation; claims for fraud, libel, slander or invasion of privacy,
including without limitation statements made concerning my employment or
termination; and any sort of tort or other claims brought under common law in
any form.

The Executive understands that these released claims include, but are not
limited to, claims for violation of any Company policy or procedure; claims for
bodily or personal injury, medical expense, mental anguish, psychological or
emotional distress; claims for severance benefits (other than are provided
herein), vacation pay, and bonuses; claims for costs and attorney’s fees; claims
for stock options, executive compensation, deferred compensation, fringe
benefits; claims relating to any consulting agreement; as well as any other
claims or causes of action he might have against the Released Parties.

PROVIDED, however, the Executive understands and acknowledges that: (a) he is
not waiving and does not waive any rights or claims under the Age Discrimination
in Employment Act “that may arise after” the execution of this document by
Executive, as provided for in the Older Workers Benefit Protection Act; (b) he
is not waiving and does

 

- 3 -



--------------------------------------------------------------------------------

not waive any rights set forth in this Agreement or under any tax-qualified
pension plan; (c) nothing in this release or Agreement prevents the Executive
from filing an administrative charge of discrimination with the U.S. Equal
Employment Opportunity Commission (“EEOC”) or similar state administrative
agency relating to any released claim; and (d) the Executive agrees that he
shall not seek, accept, or be entitled to any monetary relief, whether from
himself individually or as a member of a class or group, arising from an EEOC
charge or other administrative complaint filed by Executive or on his behalf.

4. Section 409A. The parties intend that any payment under the Agreement shall
be paid in compliance with Section 409A such that there shall be no adverse tax
consequences, interest or penalties as a result of the payments. To the extent
legally feasible, the parties agree to modify this Agreement with respect to the
timing (but not the amount) of any payment to the extent necessary to comply
with Section 409A and avoid application of any taxes, penalties, or interest
thereunder. Notwithstanding the foregoing, the parties agree that the Executive
shall be responsible for any taxes imposed on any payment or benefit provided
under the Agreement.

5. Confidential Information. Except as specifically authorized, the Executive
agrees not to disclose, publish, use, or permit anyone else to disclose,
publish, or use any proprietary or confidential information or trade secrets of
the Company, or of the Company’s clients, business partners, or subcontractors,
at any time after his employment with the Company. In the event the Executive is
not certain whether a given category or piece of information is considered to be
proprietary and confidential to the Company, its clients, business partners or
subcontractors, the Executive shall deem such information to be proprietary and
confidential and treat it in accordance with the restrictions of this Paragraph
5. This obligation shall continue so long as such information remains legally
protectable as to persons receiving it in a confidential relationship. The
Executive also agrees to return to the Company any proprietary or confidential
material the Executive possesses at the end of his employment.

6. Non-Disparagement. Neither party shall make any statements, written or oral,
to the third party which disparage, criticize, discredit or otherwise operate to
the detriment of the Executive or the Company, its officers, directors and
employees and their respective business reputation, except as required by law.

7. Representations of the Company.

(a) The Company warrants and represents to the Executive that he is and will
continue to be insured by the Company’s officers and directors liability
insurance policy (the “D&O Policy”) for any current and/or future claims brought
for any act which occurred or may occur while he was or is an officer of the
Company, subject to the terms, conditions, and limitations of such D&O Policy;
and that he is and will continue to be indemnified, pursuant to the regulations,
bylaws and resolutions of the Company to the full extent allowed by law for any
claims against him arising out of his duties as an officer of the Company.

(b) The Company acknowledges that this Agreement does not constitute an
admission by the Executive of any wrongdoing, violation, or legal liability, nor
may the Company use this Agreement or the Executive’s actions under it as a
basis for asserting any such wrongdoing, violation, or legal liability.

 

- 4 -



--------------------------------------------------------------------------------

(c) The Company represents and warrants that the person whose signature appears
below is authorized to execute this Agreement and to bind the Company to all
provisions contained in this Agreement.

8. Acknowledgments of the Executive.

(a) The Executive acknowledges and understands that this Agreement does not
constitute an admission by the Company of any wrongdoing, violation, or legal
liability, nor may the Executive use this Agreement or the Company’s actions
under it as a basis for asserting any such wrongdoing, violation, or legal
liability.

(b) The Executive acknowledges and understands that the Company has advised him,
in writing, to consult with an attorney of his choosing regarding this Agreement
and that the Executive has, in fact, consulted with an attorney of his choosing
regarding the contents and consequences of this Agreement prior to its execution
and/or that the Executive has knowingly and voluntarily waived that right. The
Executive further understands that he has a right to consult the U.S. Equal
Employment Opportunity Commission (“EEOC”) or similar state or local agency on
the contents and consequences of this Agreement. However, the Executive
acknowledges and agrees that he is waiving any right to recover money in
connection with any charge or lawsuit filed by himself or any other individual,
group of individuals, or by the Equal Employment Opportunity Commission or any
other federal or state agency on his behalf or on behalf of a group in which he
is a member.

(c) The Executive acknowledges that he requested and received from the Company
any information that he needs in order to make a knowing and voluntary release
of all claims. The Executive further acknowledges that he has had a reasonable
period of time to review and consider the consequences of this Agreement and to
obtain all of the advice he requires regarding the purpose and effect of the
release of claims under the Age Discrimination in Employment Act as required by
the Older Workers Benefit Protection Act, that the Company has offered him at
least 21 days to review the Agreement, and, if signed before the expiration of
such 21 day period, the Executive acknowledges and agrees that he has
voluntarily elected to sign this Agreement prior to the expiration of the 21 day
period. In addition, the Executive acknowledges and understands that in order to
be eligible for the severance payments identified in Paragraph 1 of this
Agreement, the Executive will sign and return this Agreement no later than 21
days from receipt of this Agreement.

(d) The Executive represents and warrants that, knowing and understanding each
of the statements in this Agreement, he acts knowingly and voluntarily and
enters into this Agreement and accepts the benefits described herein in exchange
for the terms of this Agreement that inure to the benefit of the Released
Parties, without duress, coercion, fraud or undue influence. The Executive
further acknowledges that he has knowingly, expressly, clearly, convincingly,
specifically, voluntarily and without duress waived rights in this Agreement
under (but not limited to) the Uniformed Services Employment and Re-employment
Act, the Age Discrimination in Employment Act, Title VII of the Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Family and Medical Leave Act, and the Americans
With Disabilities Act, in exchange for valuable consideration in addition to
anything of value to which the Executive was already entitled.

 

- 5 -



--------------------------------------------------------------------------------

(e) The Executive understands and agrees that this Agreement to waive and
release claims under the Age Discrimination in Employment Act is irrevocable
after a period of seven (7) days from the execution of this Agreement by him.
The Agreement to waive and release claims under the Age Discrimination in
Employment Act only shall not be enforceable or effective prior to the end of
this seven day period. If the Executive elects to revoke the waiver and release
of claims under the Age Discrimination in Employment Act, this entire Agreement
is voidable at the election of the Company.

(f) If any provision of Paragraph 3 of this Agreement is adjudged by any court
of law to be void or unenforceable, in whole or in part, or if the Executive
subsequently makes any claim against the Released Parties arising out of his
employment prior to the date he signed this Agreement and challenges the
validity of the release, such adjudication and/or claim shall void all duties
and obligations of the Company herein and, if such action is due to his making a
claim or requesting court action to void the Agreement, the Executive shall
promptly refund all severance payments made hereunder; provided, however, that
nothing in this Agreement is intended to, or shall be interpreted to, discourage
or interfere with his rights under the Older Workers Benefit Protection Act to
test the knowing and voluntary nature of the waiver of claims under the Age
Discrimination in Employment Act, or to prevent the exercise of such rights.

(g) In entering into this Agreement, the Executive acknowledges that he has
relied only on its written terms and not upon any statements or representations
of the Company.

9. Release by the Company. The Executive represents that he is not aware of any
act of commission or omission by him that is likely to lead to a claim,
complaint, or charge being brought against the Company or that would result in
any liability to the Company. In reliance upon these representations and as
further consideration for this Agreement, the Company hereby releases the
Executive from any claims arising from his employment with the Company. The
Executive understands that the undertakings by the Company set forth in this
Limited Release are void if his representations set forth in this Paragraph 9
were false when made.

10. Successors. This Agreement shall be binding upon and the benefit shall inure
to the benefit of Executive and Executive’s heirs, and to the Company and its
respective successors and assigns without the need for any further approval by
either party.

11. Governing Law. The terms and enforcement of this Agreement are governed by
the laws of the Commonwealth of Virginia, without regard to conflict of laws
rules. Any legal action relating to or arising from this Agreement will be
brought in a state court of competent jurisdiction in Fairfax County, Virginia
or in the United States District Court for the Eastern District of Virginia,
each venue being where the Company maintains its principal place of business.

(Remainder of page intentionally left blank)

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company execute this Agreement this
17th day of December, 2009.

 

ICF INTERNATIONAL, INC. By:  

/s/ Sudhakar Kesavan

Title:   Chairman, President & Chief Executive Officer EXECUTIVE:

/s/ Alan R. Stewart

ALAN R. STEWART

 

- 7 -